DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of Japanese Application No. JP2019-228312 filed 12/18/2019, which claims benefit of the Japanese Application No. JP2018-246686, filed 12/18/2018, has been received and acknowledged. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/16/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2022 was filed after the mailing date of the Non-Final Rejection on 12/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-11 under 35 U.S.C. § 103 over Maeda (JP-2014146655A) in view of Maeda (U.S. 2013/0266476) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP-2014146655A, previously cited) in view of Ohtsubo (U.S. 2017/0186531).

Regarding Claim 1 and Claim 3, Maeda teaches a method of preparing a bonded magnet (translation, page 1, paragraph 1). Maeda teaches a first compression step of compressing a magnetic powder (translation, page 6, paragraph 3) having an average particle size of between 10 µm and 500 µm (translation, page 4, paragraph 2) while magnetically orienting it to obtain a first molded article (translation, page 6, paragraph 6). Maeda teaches a second step of bringing the first molded article that is magnetically oriented into contact with a thermosetting resin (translation, page 5, paragraph 2) having a viscosity of 100 mPa·s or less to obtain a second molded article (translation, page 7, paragraph 5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I). Maeda (‘655) teaches a heat treatment step of heating treating the second molded (translation, page 7, paragraph 9). 
However, Maeda does not teach a second compression step wherein a magnitude of pressure applied in the second compression step is at least 4 ton/cm2. 
Ohtsubo teaches a coil component and method of manufacture (abstract). Ohtsubo teaches a first compression step of compressing a magnetic powder to obtain a first molded article (paragraph [0030]). Ohtsubo teaches a second compression step of compressing the first molded article to a second molded article (paragraph [0031]). Ohtsubo teaches a heat treatment step of heat treating the second molded articles (paragraphs [0031], and [0076]-[0077]). Ohtsubo teaches a magnitude of pressure applied in the second compression step as being 5 ton/cm2 (paragraphs [0031], and [0077]). Further, Ohtsubo teaches the compression pressure of the second compression step as being not less than a compression pressure of a first step, the compression pressure of the first step as being about 1 ton/cm2 (paragraphs [0030]-[0031]), thus meeting the limitations of Claim 3 and Claim 4. Ohtsubo teaches that a second compression step produces denser powder bodies (paragraph [0031]) which would necessarily provide advantages such as less shrinkage of the final product after heat treatment. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda with the concepts of Ohtsubo with the motivation of producing denser compacts to achieve less shrinkage after heat treatment. 
Regarding Claim 2, Maeda teaches the use of epoxy resin of which is a thermosetting resin and further is thermosetting prepolymer (page 2, paragraph 3). 
Regarding Claim 9, Maeda teaches a magnetic powder being a SmFeN magnetic powder (translation, page 3, paragraph 9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP-2014146655A, previously cited) in view of Ohtsubo (U.S. 2017/0186531) as applied to claim 1 above, and further in view of Kalafala (U.S. Patent No. 5,167,715, previously cited). 

Regarding Claim 5, With respect to the limitation of “the bonded magnet has a percentage of lack of impregnation of 1% or less” - Maeda and Ohtsubo are silent to this property.  
Kalafala teaches an apparatus and method for impregnating superconductor windings (abstract). Kalafala teaches the voids, considered to be an analogous concept to the feature of “percentage of lack of impregnation” , adversely affect the article being impregnated and can result in mechanical failure of the article (column 1, lines 54-64). Kalafala teaches an apparatus that achieves a percentage of lack of impregnation of 0%, e.g. “…substantially all of the voids created by trapped gases located within the impregnation system, after the winding is placed within the confines of the vessel, are removed” (column 2, lines 30-33). Kalafala teaches this feature, in part, results in good durability, good safety characteristics, and less mechanical failure (column 1, lines 59-61; column 2, lines 45-53). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda in view of Ohtsubo with the concepts of Kalafala with the motivation of producing a bonded magnet having enhanced durability. 

Claims 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP-2014146655A, previously cited) in view of Maeda (U.S. 2013/0266474, previously cited) as applied to claim 1 above, and further in view of Yabe (U.S. 2008/0199118, previously cited). 

Regarding Claim 6, and  Claim 7, Maeda, nor Ohtsubo explicitly teach the thermosetting monomer being a norbornene-based monomer as required by claim 6, or further that the norbornene-based monomer is dicyclopentadiene as required by claim 7. 
Yabe teaches a magnetic encoder and roller bearing unit having a magnetic encoder (abstract). Yabe teaches thermosetting monomer as being a norbornene-based monomer as required by claim 6, specifically dicyclopentadiene as required by claim 7 (paragraph [0097]). Yabe teaches this resin is preferable as this is relatively low in viscosity and after being heat treated has excellent heat resistance and humidity resistance (paragraph [0097]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda in view of Ohtsubo with the concepts of Yabe with the motivation of using a resin that has a relatively low viscosity, and can achieve excellent heat and humidity resistance. 
Regarding Claim 10, and Claim 11, Maeda, nor Ohtsubo explicitly teach treating the magnetic powder with a coupling agent containing an alkyl or alkenyl group having at least 8 but not more than 24 carbons as required by claim 10, or further that the coupling agent is selected from the group consisting of a silane coupling agent, a phosphate coupling agent, and a hydrogen phosphate coupling agent as required by claim 11. 
Yaba teaches a coupling agent (paragraph [0044]) containing an alkyl group having 9 carbon atoms, specifically γ-Aminopropyltriethoxysilane (Table 3) thus reading on claim 10, and further that this coupling agent is a silane coupling agent (paragraph [0044]; Table 3) thus reading on claim 11. Yaba teaches this coupling agent is preferable as it improves dispersion and interaction of the magnetic powder to the binder (paragraph [0044]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda in view of Ohtsubo with the concepts of Yaba with the motivation of improving the dispersion and interaction of the magnetic powder and binder. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP-2014146655A, previously cited) in view of Ohtsubo (U.S. 2017/0186531) as applied to claim 1 above, and further in view of Imaoka (U.S. 2010/0261038, previously cited). 

Regarding Claim 8, Maeda, nor Ohtsubo recite a specific amount of magnetic powder by volume relative to the bonded magnet. 
Imaoka teaches a composite magnetic material for magnets and a method of manufacture (abstract). Imaoka teaches a proportion of the magnetic powder in the bonded magnet, i.e., filling factor, is at least 77% by volume relative to the bonded magnet (paragraph [0179]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Imaoka teaches this feature, in part, aids in achieving excellent oxidation resistance (paragraph [0179]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda in view of Ohtsubo with the concepts of Imaoka with the motivation of achieving excellent oxidation resistance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735